Case: 1:18-cv-02457-PAG Doc #: 123 Filed: 02/20/20 1 of 4. PageID #: 5125




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 Outdoor Product Innovations, Inc.,            )       CASE NO. 1:18 CV 2457
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
 Jest Textiles, Inc.,                          )       Order
                                               )
                        Defendant.             )



        This matter is before the Court upon Plaintiff’s Motion to Strike Affidavit of Kerry

 Forsdahl and Doug Graves (Doc. 114). For the reasons that follow, the motion is GRANTED in

 PART and DENIED in PART.

        Plaintiff moves to strike two affidavits submitted to the Court in connection with the

 parties’ summary judgment motions. Defendant opposes the motion. Each affidavit will be

 addressed in turn.

        A.      Kerry Forsdahl

        Plaintiff moves to strike the Forsdahl affidavit in its entirety. According to plaintiff, the

 affidavit directly contradicts Forsdahl’s deposition testimony. Plaintiff points to the following

                                                   1
Case: 1:18-cv-02457-PAG Doc #: 123 Filed: 02/20/20 2 of 4. PageID #: 5126




 paragraph:

        4. Plaintiff issued signed C.I.F. purchase orders to Jest in the amount of $5,999,933.30.
        These orders were all signed by OPI's controller Samantha Hamilton. True and accurate
        copy of the P.O.'s [sic] is attached hereto as Exhibit "2." All Plaintiff’s signed P.O.s
        stated that the sale and shipment terms were C.I.F (meaning cost, insurance and freight to
        ship from China). The purchase orders contained no second page. The total amount of
        billings then increased to $6,204,269.35 based on changes to the orders.

        Plaintiff first argues that Forsdahl’s statement that “the purchase orders contained no

 second page” must be stricken based on the following deposition testimony:

        Q.      When you received the purchase orders on May 17th, were the terms and
                conditions of those purchase orders attached to the back side of the document?

        A.      I believe so but that was the first time I ever saw that really. Their initial -- the
                POs I ever received from OPI before this order were just single sided just, they
                looked just like this and that was it. It was only when I received these ꞏpurchase
                orders after the fact of being half, you know, halfway through production on these
                orders that then they sent through purchase orders that had this legalese on the
                back.

                                                 ***

        Q.      After you received [purchase orders on April 23rd], we talked about the May 17th
                meeting where you had additional or other purchase orders that superseded and
                replaced the purchase orders that were previously provided, correct?

        A.      Yes.

        Q.      So the purchase orders that are included in this April 23rd email were in fact
                superseded by the other purchase orders?

        A.      Yes.

        Upon review, the Court agrees with plaintiff that Forsdahl’s testimony directly

 contradicts the statement contained in her affidavit. Specifically, Fosdahl testified that she

 received purchase orders on approximately April 23rd. She then further testified that those

 purchase orders were superseded by the May 17th purchase orders. With regard to the May 17th


                                                  2
Case: 1:18-cv-02457-PAG Doc #: 123 Filed: 02/20/20 3 of 4. PageID #: 5127




 purchase orders, Forsdahl testified at her deposition that she believes that the terms and

 condition on the backside of the document were present, but that she had not seen those terms

 before. Thus, this testimony is directly contradictory to the statement now presented in her

 affidavit that “The purchase orders contained no second page.” In reviewing the purchase orders

 attached to Forsdahl’s affidavit, the Court notes that there is no “second page” or “legalese.”

 Because Fosdahl testified at deposition that, in fact, the purchase orders contained a backside

 containing legalese, the Court will not consider Fosdahl’s contradictory statement in ruling on

 the pending summary judgment motions. This is especially so because defendant offers no

 opposition to plaintiff’s argument with respect to this statement.

        Plaintiff next argues that the last sentence in Paragraph 4, in which Forsdahl avers that

 “the total amount of billings then increased to $6,204,269.35 based on changes to the orders,”

 should be stricken. According to plaintiff, this statement is misleading because it implies that

 defendant “contemporaneously billed [plaintiff] for $6,204,269.35.” Defendant responds that the

 amount it is claiming as damages has never changed through this lawsuit. And, regardless of

 whether invoices were sent to plaintiff contemporaneously, defendant kept track of the amounts

 due by creating invoices. Upon review, the Court denies plaintiff’s request. In essence, plaintiff

 argues that the statement is directly contradictory because “billings” can only mean purchase

 orders or invoices sent contemporaneously. The Court disagrees. Although the Court

 acknowledges plaintiff’s interpretation of the statement, the Court finds that the word “billings”

 is susceptible to other interpretations and, as such, nothing plaintiff points to from Forsdahl’s

 deposition directly contradicts her affidavit. The Court notes, however, that Paragraph 4 has no

 bearing on whether those billings are for “unpaid product” or some other component of damages.


                                                   3
Case: 1:18-cv-02457-PAG Doc #: 123 Filed: 02/20/20 4 of 4. PageID #: 5128




        Plaintiff further argues that Paragraph 15 is directly contradicted by deposition testimony

 and that throughout the affidavit Fosdahl improperly refers to certain “invoices” as being part of

 the parties’ contract. But, plaintiff’s brief reads more like a legal argument as to what makes up

 the parties’ contract rather than pointing out specific instances in which the affidavit directly

 contradicts deposition testimony. Accordingly, the Court will consider the affidavit, with the

 exception of one sentence in Paragraph 2, which, as set forth above, is directly contradicted by

 Forsdahl’s deposition testimony.

        B.        Doug Graves

        Plaintiff moves to strike the affidavit of Doug Graves as it relates to plaintiff’s claim for

 value added taxes imposed by China. The Court declines to strike the affidavit. Rather, the

 Court has considered the admissibility of the evidence proffered by defendant in the Court’s

 Opinion addressing the parties’ summary judgment motions.

        IT IS SO ORDERED.




                                        /s/ Patricia A. Gaughan
                                        PATRICIA A. GAUGHAN
                                        United States District Judge
                                        Chief Judge
 Dated: 2/20/20




                                                   4
